Name: Council Regulation (EEC) No 1625/91 of 13 June 1991 fixing, for the 1991/92 marketing year, the activating threshold price for aid, the guide price and the minimum price for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 15 . 6 . 91 Official Journal of the European Communities No L 150 / 11 COUNCIL REGULATION (EEC) No 1625 /91 of 13 June 1991 fixing, for the 1991 / 92 marketing year, the activating threshold price for aid, the guide price and the minimum price for peas, field beans and sweet lupins  ECU 44,01 per 100 kilograms for peas and held beans ,  ECU 42,34 per 100 kilograms for sweet lupins . 2 . The price referred to in paragraph 1 shall relate to soya cake having :  a total crude protein content of 44 % ,  a moisture content of 1 1 % . THE COUNCIL OF EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 1431 / 82 of 18 May 1982 laying down special measures for peas , field beans and sweet lupins (*), as last amended by Regulation (EEC) No 1624/91 ( 2 ), and in particular Article 2 (1 ) and ( 5 ) and Article 3 (3 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament (4 ), Having regard to the opinion of the Economic and Social Committee ( s ), Whereas Article 2 (2 ) of Regulation (EEC) No 1431 / 82 provides that a price activating the aid for peas , field beans and sweet lupins must be fixed for soya cake ; Whereas this activating price for aid for peas , field beans and sweet lupins must relate to a standard quality ; Whereas Article 2 (3 ) of Regulation (EEC) No 1431 / 82 provides that the guide price for peas and field beans for human consumption must be fixed ; whereas this price must realte to a standard quality; Whereas Article 3 of Regulation (EEC) No 1431 / 82 provides for the fixing of a minimum price , Article 2 1 . For the 1991 / 92 marketing year the guide price , as referred to in Article 2 of Regulation (EEC) No 1431 / 82, shall be ECU 29,03 per 100 kilograms for peas and field beans . 2 . The price referred to in paragraph 1 shall relate to products in bulk, of sound , genuine and merchantable quality, with 2 % impurities and, for the product as such, 14% moisture content . However, where the total of impurities and moisture is below 16 % , the products shall be deemed to be of the standard quality . Article 3 1 . For the 1991 /92 marketing year , the minimum buying-in price shall be :  ECU 25,34 per 100 kilograms for peas ,  ECU 23,47 per 100 kilograms for field beans,  ECU 28,42 per 100 kilograms for sweet lupins . HAS ADOPTED THIS REGULATION: 2. The price referred to in paragraph 1 shall relate to products in bulk, of sound , genuine and merchantable quality, with 2% impurities and, for the product as such , 14% moisture content . However, where the total of impurities and moisture is below 16% , the products shall be deemed to be of the standard quality . Article 1 1 . For the 1991 / 92 marketing year, the activating threshold price for aid , as referred to in Article 2 of Regulation (EEC) No 1431 / 82 , shall be: (&gt;) OJ No L 162 , 12 . 6 . 1982 , p. 28 . ( 2 ) See page 10 of this Official Journal . ( 3 ) OJ No C 104, 19 . 4 . 1991 , p. 47 . ( 4 ) Opinion delivered on 16 May 1991 (not yet published in the Official Journal). ( s ) Opinion delivered on 25 April 1991 (not yet published in the Official Journal ). Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the Euopean Communities. It shall apply from 1 July 1991 . No L 150 / 12 Official Journal of the European Communities 15 . 6 . 91 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 13 June 1991 . For the Council The President A. BODRY